Porter, J.

delivered the opinion of the court. The plaintiff rented to the defendant a house and lot situated in this city, for three *452years from the first of May 1822, the rent to be paid monthly. The latter occupied the premises, and paid the rent up to the 30th of August of last year, at which time he gave notice to the former that he would leave the premises, they being so leaky and bad, that he could dwell in them no longer.
East'n District.
May, 1824.
Immediately on receiving this intimation, the petitioner applied to the parish court that all the goods, furniture, lumber &c., belonging to the defendant should be seized, sequestered, and sold, to pay him the sum of seven hundred and two dollars, being the whole amount of rent; which would, (as he averred,) hereafter become due on the contract; he also prayed, that the defendant might be cited to shew cause why judgment should not be given against him for this sum.
Citation issued according this prayer, and with it an order of the judge of the court of the first instance directed to the sheriff, and commanding him to seize and sell, all and singular, the goods, furniture and effects of the defendant; or so much thereof, as might be sufficient to pay and satisfy the plaintiff the sum. of $700, due and to become due for house rent.
*453The sheriff proceeded to execute this order, and the defendant gave bond and security, and enjoined further proceedings on it. He subsequently filed an answer, denying the truth of the allegations contained in the petition; and averring that he had a right to leave the premises. Upon these allegations the parties went to trial in the court below, and a jury found a verdict in favour of the plaintiff, from which the defendant appealed.
We were of opinion, when the argument closed in this case, that the plaintiff could not support his action; that if he wished to enforce his contract, notwithstanding the tenant’s declaration, he could only do so according to the contract; that is, at the end of each month. But an examination of the authorities has satisfied us that landlords, who in all countries have had a great share in making laws, have secured to themselves the extraordinary privilege of enforcing the contract for the whole term, if the tenant leave the premises before the expiration of the lease. The following example is given in the roman law. Si domus vel fundus in quinquennium pensionibus locatus sit, potest dominus, si deseruerit habitationem, vel fundi culturam colonus, vel inquilinus cum *454eis statim agere. “If a house or a plantation has been rented for five years, the owner may bring an action at once, against the tenant or farmer, if he abandons the land, or leaves the house.” Dig. liv. 19, tit. 2. law 24, no. 2, ibid 65, no. 2. Febrero, p. 1, cap. 6, & 1, no. 11. Ferrari’s Bib. verbo Locatio, no. 62.
Whether the defendant was authorised to abandon the house or not, in consequence of its wanting repairs, was a question of fact properly submitted to the jury in the court below, and found by them on contradictory evidence. We have examined the testimony on record, and are unable to say that it so preponderates in favour of the appellant, as to authorise us to disturb the verdict.
The finding of the jury, that the defendant should pay the sum between what the plaintiff had been able to rent the premises for, since they were abandoned, and that which was stipulated between the parties to the original contract, was just and equitable, and strictly conformable to law. Feb. p, 1, cap. 6, § 1, no. 6. Ferrari's Biblioth verbo Locatio, no. 72 & 73.
The order of seizure granted by the judge, was not illegal; it was necessary to give effect to the law which confers the privilege, and it is *455expressly conferred by an article of our code. C. Code, 468 a 73. Whether that of sale was regular, or not, need not be enquired into, as the goods were not sold, and our present judgment cannot be in any way affected by the proceeding.
Christy for the plaintiff, Quemper for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed, with costs.